


Exhibit 10.4

 

FIRST AMENDMENT dated as of October 16, 2014  (this “Amendment”) to the 5-Year
Credit Agreement dated as of November 10, 2011 (the “Credit Agreement”), among
INTERNATIONAL BUSINESS MACHINES CORPORATION (“IBM”), JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, the Subsidiary Borrowers parties thereto (the
“Subsidiary Borrowers”) , the Lenders parties thereto, and the Syndication
Agents and Documentation Agents named therein. Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

RECITALS

 

WHEREAS, IBM has requested that the Credit Agreement be amended as set forth
herein.

 

WHEREAS, pursuant to, and in compliance with the requirements of, Section 11.1
of the Credit Agreement, the Required Lenders are willing to agree to this
Amendment on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

SECTION 1.  Amendments to Credit Agreement.  As of the First Amendment Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:

 

(a)  By adding the following defined terms to Section 1.1 thereof in the
appropriate alphabetical order:

 

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Sanctioned Country”: at any time, a country or territory that is itself the
subject or target of any Sanctions (as of October 16, 2014, Cuba, Iran, North
Korea, Sudan and Syria).

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any European Union member
state, (b) any Person, organized or resident in a Sanctioned Country, or (c) any
Person controlled (to the knowledge of the Borrower) by any such Person.

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

(b)  By adding the following as Section 4.14, under the heading “Anti-Corruption
Laws”:

 

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrower and its Subsidiaries, and to the
knowledge of the Borrower, their directors, officers and employees, are in

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or receive or direct the application of proceeds from the credit
facility established hereby, is a Sanctioned Person.  No Loan or use of proceeds
thereof will violate Anti-Corruption Laws or applicable Sanctions.

 

(c)  By adding the following as Section 6.4, under the heading “Anti-Corruption
Laws”:

 

Maintain in effect and enforce policies and procedures designed to ensure
compliance by it, its Subsidiaries and their respective directors, officers and
employees, whether acting directly or through agents, with Anti-Corruption Laws
and applicable Sanctions.

 

(d)  By adding the following as Section 7.5, under the heading “Anti-Corruption
Laws”:

 

The Borrower and its Subsidiaries shall not use, and shall procure that the
respective directors, officers and employees of the Borrower and its
Subsidiaries shall not use, the proceeds of any Loan (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of  any Sanctions applicable to any party hereto.

 

SECTION 2.  Conditions to Effectiveness of First Amendment.  This Amendment
shall become effective on the first date (the “First Amendment Effective Date”)
on which the Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the signatures of
IBM, the Subsidiary Borrowers and Lenders representing the Required Lenders.

 

SECTION 3.  Effects on Credit Agreement.  Except as specifically amended herein,
all provisions of the Credit Agreement shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed.  Except as
otherwise expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under the Credit Agreement or constitute
a waiver of or consent to any provision of the Credit Agreement or to any
further or future action on the part of IBM or the Subsidiary Borrowers that
would require a waiver or consent of the Required Lenders or the Administrative
Agent.

 

SECTION 4.  Expenses.  IBM shall reimburse the Administrative Agent for all
reasonable and documented out-of-pocket costs and expenses, including,
reasonable and documented attorneys’ fees, in connection with or relating to
this Amendment.

 

SECTION 5.  Integration.  This Amendment represents the agreement of IBM, the
Subsidiary Borrowers, the Administrative Agent and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein.

 

SECTION 6.  GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES

 

--------------------------------------------------------------------------------


 

TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 7.  Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Amendment signed by all the
parties shall be lodged with IBM and the Administrative Agent.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

 

By:

/s/ Raeleen Medrano

 

 

Assistant Treasurer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent,

 

 

 

 

By:

/s/ Goh Siew Tan

 

 

Executive Director

 

 

 

Name of Institution: JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ Goh Siew Tan

 

 

 

Executive Director

 

 

 

 

 

Name of Institution: Bank of America, N.A.

 

 

 

 

 

 

By:

/s/ Mukesh Singh

 

 

 

Vice President

 

 

 

 

 

Name of Institution: Barclays Bank PLC

 

 

 

 

 

 

By:

/s/ Luke Syme

 

 

 

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

Name of Institution: Banco Bilbao Vizcaya Argentaria,

 

S.A. New York Branch

 

 

 

 

 

 

By:

/s/ Veronica Incera

 

 

 

Managing Director

 

 

 

 

 

 

By:

/s/ Mauricio Benitez

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

Name of Institution: BNP Paribas

 

 

 

 

 

 

By:

/s/ Gregory Paul

 

 

 

Managing Director

 

 

 

 

 

 

By:

/s/ Todd Rodgers

 

 

 

Director

 

 

 

 

 

 

 

 

 

Name of Institution: THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

By:

/s/ Thomas J. Tarasovich, Jr.

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

Name of Institution: Mitsubishi UFJ Trust and Banking Corporation,

 

New York Branch

 

 

 

 

 

 

By:

/s/ Makoto Takeda

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

Name of Institution: Canadian Imperial Bank of Commerce, New York Branch

 

 

 

 

 

 

By:

/s/ Robert Robin

 

 

 

Authorized Signatory

 

 

 

 

 

 

By:

/s/ Andrew Campbell

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

Name of Institution: CITIBANK, N.A., as Syndication Agent

 

 

 

 

 

 

By:

/s/ Susan Olsen

 

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

Name of Institution: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

By:

/s/ Christopher Day

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

/s/ Remy Riester

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

Name of Institution: Deutsche Bank AG New York Branch

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

 

Vice President

 

 

 

 

 

 

 

/s/ Ming K. Chu

 

 

 

Vice President

 

 

 

 

 

 

 

Name of Institution: GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

 

Authorized Signatory

 

 

 

 

 

Name of Institution: HSBC Bank USA, N.A.

 

 

 

 

 

 

By:

/s/ Paul Hatton

 

 

 

Managing Director

 

 

 

 

 

Name of Institution: Industrial and Commercial Bank of China Limited,

 

New York Branch

 

 

 

 

 

 

By:

/s/ Mr. Yuqiang Xiao

 

 

 

General Manager

 

 

 

 

 

Name of Institution: ING Bank NV, Dublin Branch

 

 

 

 

 

 

By:

/s/ Barry Fehily

 

 

 

Country Manager

 

 

 

 

 

 

 

/s/ Aidan Neill

 

 

 

Director

 

--------------------------------------------------------------------------------


 

 

Name of Institution: Intesa Sanpaolo S.p.A.

 

 

 

 

 

 

By:

/s/ John J. Michalisin

 

 

 

First Vice President

 

 

 

 

 

 

 

/s/ Manuela Insana

 

 

 

Vice President

 

 

 

 

 

Name of Institution: LLOYDS BANK PLC

 

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

 

 

Assistant Vice President – G011

 

 

 

 

 

 

 

/s/ Joel Slomko

 

 

 

Assistant Vice President – S088

 

 

 

 

 

Name of Institution: Mizuho Bank, Ltd.

 

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

 

Authorized Signatory

 

 

 

 

 

Name of Institution: The Northern Trust Company

 

 

 

 

 

 

By:

/s/ Daniel J. Boote

 

 

 

Senior Vice President

 

 

 

 

 

Name of Institution: PNC Bank, National Association

 

 

 

 

 

 

By:

/s/ Michael A. Richards

 

 

 

Senior Vice President

 

 

 

 

 

Name of Institution: Royal Bank of Canada

 

 

 

 

 

 

By:

/s/ Mark Gronich

 

 

 

Authorized Signatory

 

 

 

 

 

Name of Institution: THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

By:

/s/ Matthew Pennachio

 

 

 

Director

 

--------------------------------------------------------------------------------


 

 

Name of Institution: Santander Bank, N.A.

 

 

 

 

 

 

By:

/s/ Marcelo Castro

 

 

 

Managing Director

 

 

 

 

 

Name of Institution: Standard Chartered Bank

 

 

 

 

 

 

By:

/s/ Steven Aloupis

 

 

 

Managing Director

 

 

 

 

 

 

 

/s/ Hsing H. Huang

 

 

 

Associate Director

 

 

 

 

 

Name of Institution: SOCIETE GENERALE

 

 

 

 

 

 

By:

/s/ Kimberly Metzger

 

 

 

Director

 

 

 

 

 

Name of Institution: State Street Bank & Trust Company

 

 

 

 

 

 

By:

/s/ Andrei Bourdine

 

 

 

Vice President

 

 

 

 

 

Name of Institution: Sumitomo Mitsui Banking Corporation

 

 

 

 

 

 

By:

/s/ David W. Kee

 

 

 

Managing Director

 

 

 

 

 

Name of Institution: TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

 

By:

/s/ Marie Fernandes

 

 

 

Authorized Signatory

 

 

 

 

 

Name of Institution: UniCredit Bank AG, New York Branch

 

 

 

 

 

 

By:

/s/ Fabio Della Malva

 

 

 

Director

 

 

 

 

 

 

 

/s/ Jeffrey Ferris

 

 

 

Director

 

--------------------------------------------------------------------------------


 

 

Name of Institution: Wells Fargo Bank, N.A.

 

 

 

 

 

 

By:

/s/ Eric Frandson

 

 

 

Managing Director

 

 

 

 

 

Name of Institution: WESTPAC BANKING CORPORATION

 

 

 

 

 

 

By:

/s/ Richard Yarnold

 

 

 

Senior Relationship Manager

 

 

 

Corporate & Institutional Banking

 

--------------------------------------------------------------------------------
